Title: To James Madison from Albert Gallatin, [7 February 1804]
From: Gallatin, Albert
To: Madison, James



Private
Dear Sir,
Tuesday [7 February 1804]
As Mr Harvie declines going to France, the former arrangement recurs. Lieut. Leonard of the navy will receive orders to go with the stock from New York: Midshipman John B. Nicholson takes the stock to him from this place, and, in order to provide against any possible contingency, receives orders to sail himself with the stock, if, from any unforeseen cause, Lieut. Leonard shall not be able to go. I presume that it is proper that the officer should have a passport from your office stating that he is going on public business or with public dispatches for the Minister of the U. States at Paris. If you perceive no objection to this, I would wish to have two passports, one for each of the two officers: that of the officer who may not go shall be returned to you.

Would it not be well to give to the same officer a duplicate of your dispatches for Mr Livingston. Mr Nicholson is directed to depart to morrow; but if one day more was necessary to enable you to have such dispatches ready, he might be detained here for that purpose. Be pleased to let me have the passports to day with a line in answer. Your’s respectfully
Albert Gallatin
